Citation Nr: 1745848	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The appellant is Veteran who served on active duty from January 1971 to January 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Board requested a medical expert advisory opinion in the matter from the Veterans Health Administration (VHA).  Such opinion was received in February 2016 (with clarification in July 2016).  As the benefits sought are being granted pre-decision notice to the Veteran of the medical advisory opinions would serve no useful purpose, but would delay the award being made.  


FINDINGS OF FACT

1.  Competent (medical) evidence shows that the Veteran's right ear hearing loss disability was incurred in service, and his left ear hearing was aggravated in service.

2.  Competent medical evidence establishes that the Veteran's tinnitus is a symptom of/secondary to his bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, (2016).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Audiometry on December 1976 enlistment examination found that right ear puretone thresholds in decibels were 20, 10, 5 and 10 at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 15, 10 and 40.  Audiometry in August 1980 found that right ear puretone thresholds were 30, 20, 5, 0, 5 and 45 at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 30, 20, 20, 25, 35 and 50.  Audiometry in November 1980 found that right ear puretone thresholds were 20, 10, 0, 0, 5 and 25 at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 20, 20, 5, 20, 35 and 45.  It was noted that there was a high level hearing threshold shift in the left ear from 4,000 to 6,000 Hertz.  Audiometry on January 1981 service separation examination found that right ear puretone thresholds were 15, 15, 10, 5, 10 and 35.  Left ear puretone thresholds at corresponding frequencies were 15, 25, 20, 25, 40 and 55.  A high frequency hearing loss was noted.

The Veteran's discharge certificate shows that he was a boatswain's mate.

The Veteran's claim of service connection for bilateral hearing loss and tinnitus was received in September 2012.

Of record are December 2011 and November 2012 private audiograms.

Audiometry on March 2013 VA examination found that right ear puretone thresholds in decibels were 25, 30, 40, 55, 65 and 75 at 500, 1,000, 2,000, 3,000 4,000 and 6,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 35, 50, 50, 70, 60 and 70 decibels, respectively.  Bilateral sensorineural hearing loss (SNHL) was diagnosed.  Upon review of the record, the examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of service.  He compared the results of enlistment audiometry with later audiometric studies, and indicated there was no significant threshold shift at any frequency during service.  He noted that a loss at 6,000 Hertz was noted at separation, but that frequency was not tested at enlistment, so a comparison could not be made, nor could any supposition be made regarding a change at that frequency.  The audiologist noted that the Veteran had worked in a factory for approximately 20 years and had worn hearing protection (and was a hunter on a very limited basis). 

On March 2013 VA tinnitus examination it was noted that the Veteran had tinnitus.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with hearing loss.  

Clinical records from T. Logan, M.D. associated with the record note that the Veteran, who was born in May 1958, presented when he was 55 years old and stated he had a hearing loss that had been present for many years.  Audiometry found that the Veteran had a bilateral SNHL.  The physician noted that he had some of the Veteran's service treatment records (STRs), and stated that the documentation provided to him definitely suggested that the Veteran's hearing loss began in service.  He noted that the amount of hearing loss the Veteran developed at such a young age [suggests] a noise-induced hearing loss.  
As the evidence in the record did not adequately resolve all medical questions presented, the Board sought a VHA medical expert advisory opinion regarding the etiology of the Veteran's hearing loss.  

The consulting VHA expert, an audiologist, noted in February 2016 that he had reviewed the Veteran's records, and that the Veteran's enlistment examination showed he had normal hearing thresholds in the right ear at the tested frequencies, but had a mild hearing loss at 4,000 Hertz in the left ear.  He observed that August 1980 audiometry showed that the Veteran had some hearing loss in each ear, and that November 1980 audiometry showed normal hearing in the right ear, but some hearing loss at 4,000 Hertz in the left.  The expert noted that audiometry on service separation examination in January 1981 found normal hearing in the right ear through 4,000 Hertz, with a mild hearing loss at 6,000 Hertz.  The left ear had a mild hearing loss at 4,000 Hertz.  He opined that compared to the findings on enlistment, the separation examination thresholds were within normal variability at 500, 1,000, 2,000 and 4,000 Hertz, bilaterally.  He cited a 2006 Institute of Medicine publication that states "when hearing loss is known to have occurred as a result of noise exposure, it has generally been thought that hearing loss for puretones does not worsen following the cessation of a given noise exposure.  However there are no longitudinal data from humans who developed noise-induced hearing loss in early adulthood and were followed into their 60's and 70's or 80's.  Data from a few longitudinal studies of older adults, which differed in the way noise exposure was documented, have not produced conclusive results."  The expert indicated he was unable to provide an [etiology] opinion without resort to speculation.

In April 2016, the Board requested that the VHA expert to provide a clarifying opinion.  In a July 2016 response, he noted that recent information determined that a boatswain's mate had a high probability of hazardous noise exposure.  Based on this and further review of the record, he opined that it was at least as likely as not that the Veteran's bilateral hearing loss was incurred in or aggravated by service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Bilateral hearing loss 

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present [emphasis added]; service connection may be found if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

As the Veteran's December 1976 service entrance examination found a left ear hearing loss disability, the presumption of soundness on entry in service does not apply (for hearing loss in that ear).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The analysis turns to whether the pre-existing left ear hearing loss was aggravated by service.  Because aggravation may not be conceded where there was no increase in severity of a disability during service (see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a)), the critical question becomes whether the preexisting left ear hearing loss increased in severity during, or as a result of, service.  That is a medical question as it requires interpretation of audiometry findings.

The VHA expert's July 2016 medical opinion is the only medical evidence in the record that addresses aggravation.  He noted that the Veteran had a high frequency (at 4,000 Hertz ) hearing loss in the left ear on enlistment examination, and that the Veteran had exposure to noise in service, and concluded that the hearing loss was aggravated in service.  The evidence supports a finding that the Veteran's left ear hearing loss increased in severity in service.  

Regarding the right ear, the Veteran had normal hearing when he entered service.  The VHA expert opined, citing to information regarding the extent of the Veteran's exposure to noise in service, that the Veteran's right ear hearing loss was related to his service.  Dr. Logan, who reviewed some of the Veteran's STRs, had also opined that the Veteran's right ear hearing loss was due to such exposure to noise; he indicated, in essence, that the nature and extent of the Veteran's hearing loss in service supported that it was noise-induced.  The Board notes the opinion on March 2013 VA examination to the effect that the Veteran's right ear hearing loss is not related to service.  Given the opinions to the contrary (which cite to the Veteran's exposure to noise in service as significant), the Board finds that the evidence is at least in equipoise regarding the etiology of the right ear hearing loss.  Accordingly, the Board finds that the Veteran's right ear hearing loss was incurred in service. 

	Tinnitus 

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which secondary service connection is sought; a disability that is already service connected; and that the already service connected disability caused or aggravated the disability for which service connection is sought.

It is not in dispute that the Veteran has tinnitus; such disability is established by self-reports (and was diagnosed on March 2013 VA examination).  The examiner opined that it is due to/a manifestation of the Veteran's bilateral hearing loss (for which service connection is being granted).  All of the requirements for establishing secondary service connection are met, and secondary service connection for tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


